 



Exhibit 10.8
BRADY CORPORATION
NONQUALIFIED STOCK OPTION AGREEMENT
          Option granted on ___, 200_, by Brady Corporation, a Wisconsin
corporation (the “Corporation”), to ___(the “Employee”).
WITNESSETH:
          WHEREAS, the Board of Directors of the Corporation, desiring to
provide increased long-term incentives for key salaried employees of the
Corporation and any present or future Subsidiary of the Corporation and desiring
to facilitate the efforts of the Corporation and its Subsidiaries to obtain and
retain employees of outstanding ability, adopted the Brady Corporation 2004
Omnibus Incentive Stock Plan on November 18, 2004 (“the Plan”);
          NOW, THEREFORE, it is agreed as follows:

1.   Number of Shares Optioned; Option Price       The Corporation grants to the
Employee the right and option to purchase, on the terms and conditions hereof,
all or any part of an aggregate of ___(___) shares of the presently authorized
Class A Common Stock of the Corporation, $.01 par value, whether unissued or
issued and reacquired by the Corporation, at the price of $___.___per share (the
“Option Price”).   2.   Conditions of Exercise of Options During Employee’s
Lifetime; Vesting of Option       Except as provided hereinafter in this
paragraph and in paragraph 3, this Option may not be exercised (a) unless
Employee is at the date of the exercise in the employ of the Corporation or a
Subsidiary, and (b) until Employee shall have been continuously so employed for
a period of at least one year from the date hereof. Thereafter, this Option
shall be exercisable for any amount of shares up to the maximum percentage of
shares covered by this Option (rounded up to the nearest whole share), as
follows (but in no event shall this Option be exercisable for any shares after
the expiration date provided in paragraph 7):

         
 
  Number of Completed   Maximum
 
  Years of Continuous   Percentage
 
  Employment by Corporation   of Shares For
 
  or a Subsidiary After   Which Option is
 
  Date of Grant of this Option   Exercisable
 
       
 
  Less than 1   Zero
 
  At least 1 but less than 2   33-1/3%
 
  At least 2 but less than 3   66-2/3%
 
  At least 3   100%

 



--------------------------------------------------------------------------------



 



If Employee shall cease to be employed by the Corporation or a Subsidiary for
any reason other than as provided in paragraph 3 after Employee shall have been
continuously so employed for one year after the grant of this Option, Employee
may, at any time within 90 days of such termination, but in no event later than
the date of expiration of this Option, exercise this Option to the extent
Employee was entitled to do so on the date of such termination. However, if
Employee was dismissed for cause, of which the Compensation Committee of the
Board of Directors of the Corporation (the “Committee”) shall be the sole judge,
this Option shall forthwith expire. This Agreement does not confer upon Employee
any right of continuation of employment by the Corporation or a Subsidiary, nor
does it impair any right the Corporation or any Subsidiary may have to terminate
the Employee’s employment at any time.

3.   Termination of Employment       Notwithstanding the provisions of paragraph
2 hereof, if the Employee:

  (a)   is terminated by the death of the Employee, any unexercised, unexpired
Stock Options granted hereunder to the Employee shall be 100% vested and fully
exercisable, in whole or in part, at any time within one year after the date of
death, by the Employee’s personal representative or by the person to whom the
Stock Options are transferred under the Employee’s last will and testament or
the applicable laws of descent and distribution;     (b)   dies within 90 days
after termination of employment by the Corporation or its Affiliates, other than
for cause, any unexercised, unexpired Stock Options granted hereunder to the
Employee and exercisable as of the date of such termination of employment shall
be exercisable, in whole or in part, at any time within one year after the date
of death, by the Employee’s personal representative or by the person to whom the
Stock Options are transferred under the Employee’s last will and testament or
the applicable laws of descent and distribution;     (c)   is terminated as a
result of the disability of the Employee (a disability means that the Employee
is disabled as a result of sickness or injury, such that he or she is unable to
satisfactorily perform the material duties of his or her job, as determined by
the Board of Directors, on the basis of medical evidence satisfactory to it),
any unexercised, unexpired Stock Options granted hereunder to the Employee shall
become 100% vested and fully exercisable, in whole or in part, at any time
within one year after the date of disability; or     (d)   is terminated as a
result of the Employee’s retirement (after age 55 with ten years of employment
with the Corporation or an Affiliate or after age 65), any unexercised,
unexpired Stock Options granted hereunder to the Employee and exercisable as of
the date of such retirement may be exercised by the Employee at any time within
one year after the date of retirement.

2



--------------------------------------------------------------------------------



 



4.   Deferral of Exercise       Although the Corporation intends to exert its
best efforts so that the shares purchasable upon the exercise of this Option
will be registered under, or exempt from, the registration requirements of, the
Securities Act of 1933 (the “Act”) and any applicable state securities law at
the time or times this Option (or any portion of this Option) first becomes
exercisable, if the exercise of this Option would otherwise result in a
violation by the Corporation of any provision of the Act or of any state
securities law, the Corporation may require that such exercise be deferred until
the Corporation has taken appropriate action to avoid any such violation.   5.  
Method of Exercising Option       This Option shall be exercised by delivering
to the Corporation, at the office of its Treasurer, a written notice of the
number of shares with respect to which this Option is at the time being
exercised and by paying the Corporation in full the Option Price of the shares
being acquired at the time.   6.   Method of Payment       Payment shall be made
either (i) in cash; (ii) by delivering shares of the Corporation’s Class A
Common Stock which have been beneficially owned by the Employee, the spouse of
the Employee, or both of them, for a period of at least six months prior to the
time of exercise (“Delivered Stock”); or (iii) by delivering a combination of
cash and Delivered Stock. Payment in the form of Delivered Stock shall be in the
amount of the Fair Market Value of the stock at the date of exercise, determined
in accordance with paragraph 9.   7.   Expiration Date       This Option shall
expire ten years after the date on which this Option was granted.   8.  
Withholding Taxes       The Corporation may require, as a condition to the
exercise of this Option, that the Employee concurrently pay to the Corporation
any taxes which the Corporation is required to withhold by reason of such
exercise. In lieu of part or all of any such payment, the Employee may elect,
subject to such rules and regulations as the Committee may adopt from time to
time, to have the Corporation withhold from the shares to be issued upon
exercise that number of shares having a Fair Market Value, determined in
accordance with paragraph 9, equal to the amount which the Corporation is
required to withhold.   9.   Method of Valuation of Stock       The “Fair Market
Value” of the Class A Common Stock of the Corporation on any date shall mean, if
the stock is then listed and traded on a registered national securities
exchange, or is quoted in the NASDAQ National Market System, the average of the
high

3



--------------------------------------------------------------------------------



 



and low sales price recorded in composite transactions as reported in the Wall
Street Journal (Midwest Edition) for such date or, if such date is not a
business day or if no sales of shares shall have been reported with respect to
such date, the next preceding business date with respect to which sales were
reported. In the absence of reported sales or if the stock is not so listed or
quoted, but is traded in the over-the-counter market, Fair Market Value shall be
the average of the closing bid and asked prices for such shares on the relevant
date.

10.   No Rights in Shares Until Certificates Issued       Neither the Employee
nor his heirs nor his personal representative shall have any of the rights or
privileges of a stockholder of the Corporation in respect of any of the shares
issuable upon the exercise of the Option herein granted, unless and until
certificates representing such shares shall have been issued.   11.   Option Not
Transferable       No portion of the Option granted hereunder shall be
transferable or assignable (or made subject to any pledge, lien, obligation or
liability of an Employee) except (a) by last will and testament or the laws of
descent and distribution (and upon a transfer or assignment pursuant to an
Employee’s last will and testament or the laws of descent and distribution, any
Option must be transferred in accordance therewith); (b) during the Employee’s
lifetime, nonqualified stock Options may be transferred by an Employee to the
Employee’s spouse, children or grandchildren or to a trust for the benefit of
such spouse, children or grandchildren, provided that the terms of any such
transfer prohibit the resale of shares acquired upon exercise of the option at a
time during which the transferor would not be permitted to sell such shares
under the Corporation’s policy on trading by insiders.   12.   Prohibition
Against Pledge, Attachment, Etc.       Except as otherwise herein provided, the
Option herein granted and the rights and privileges pertaining thereto shall not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to execution, attachment
or similar process.   13.   Changes in Stock       In the event there are any
changes in the Class A Common Stock of the Corporation through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
combination or exchange of shares, rights offering or any other change affecting
the Class A Common Stock of the Corporation, appropriate changes may be made by
the Committee, subject to approval of the Board of Directors of the Corporation,
in the aggregate number of shares and the purchase price and kind of shares
subject to this Option, to prevent substantial dilution or enlargement of the
rights granted to or available for Employee.

4



--------------------------------------------------------------------------------



 



14.   Dissolution or Merger       Anything contained herein to the contrary
notwithstanding upon the dissolution or liquidation of the Corporation, or upon
any merger in which the Corporation is not the surviving corporation, at any
time prior to the expiration date of the termination of this Option, the
Employee shall have the right within sixty (60) days prior to the effective date
of such dissolution, liquidation or merger, to surrender all or any unexercised
portion of this Option to the Corporation for cash, subject to the discretion of
the Committee as to the exact timing of said surrender. Notwithstanding the
foregoing, however, in the event Employee has retired or died, Employee’s right
to surrender all or any unexercised portion of this Option under this paragraph
shall be available only to the extent that at the time of any such surrender,
Employee would have been entitled to exercise this Option under paragraphs 2 or
3 hereof, as the case may be. The amount of cash to be paid to Employee for the
portion of this Option so surrendered, shall be equal to the number of shares of
Class A Common Stock subject to the surrendered Option multiplied by the
difference between the Option Price per share, as described in paragraph 1
hereof, and the Fair Market Value per share, determined in accordance with
paragraph 9 hereof, as of the time of surrender.   15.   Notices       Any
notice to be given to the Corporation under the terms of this Agreement shall be
addressed to the Corporation in care of its Vice President and Chief Financial
Officer, and any notice to be given to the Employee may be addressed at the
address as it appears on the Corporation’s records, or at such other address as
either party may hereafter designate in writing to the other. Except as provided
in paragraph 5 hereof, any such notice shall be deemed to have been duly given,
if and when enclosed in a properly sealed envelope addressed as aforesaid, and
deposited, postage prepaid, in the United States mail.   16.   Provisions of
Plan Controlling       This Option is subject in all respects to the provisions
of the Plan. In the event of any conflict between any provisions of this Option
and the provisions of the Plan, the provisions of the Plan shall control. Terms
defined in the Plan where used herein shall have the meanings as so defined.
Employee acknowledges receipt of a copy of the Plan.   17.   Wisconsin Contract
      This Option has been granted in Wisconsin and shall be construed under the
laws of that state.

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Corporation has caused these presents to be
executed on its behalf by its President and to be sealed with its corporate
seal, and attested by the Secretary and the Employee has hereunto set his hand
and seal, all as of the day and year first above written, which is the date of
the granting of this Option evidenced hereby.

          BRADY CORPORATION
      By:             Frank M. Jaehnert        President and Chief Executive
Officer            By:             Gary E. Nei        Chairman, Compensation
Committee            By:             Conrad G. Goodkind        Secretary     
EMPLOYEE:       Employee Name (Country)

6